NOT FOR PUBLICATION

                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

____________________________________
                                    :
JOHN E. REARDON, et al.,            :
                                    :
                  Plaintiffs,       :
      v.                            :              Civil Action No. 3:18-cv-1296-BRM-DEA
                                    :
NOEL HILLMAN, et al.,               :                             OPINION
                                    :
                  Defendants.       :
____________________________________:

MARTINOTTI, DISTRICT JUDGE

       Before this Court are: (1) John E. Reardon’s (“Reardon”) Motion for relief from judgment

pursuant to Rule 60 (ECF No. 18); (2) Reardon’s Motion to Amend the Complaint (ECF No. 23);

and (3) Reardon’s Motion for Recusal (ECF No. 24). Defendants Noel Hillman, U.S.D.J., Jay

Sanchez, Desire Ramsey, and Ryan Merrigan (collectively, “Defendants”) oppose the Motion for

relief from judgment. (ECF No. 21.) Having reviewed the parties’ submissions filed in connection

with the motions and having declined to hold oral argument pursuant to Federal Rule of Civil

Procedure 78(b), for the reasons set forth below, and for good cause shown, all motions are

DENIED.

I.     BACKGROUND

        Plaintiffs Reardon, Judith A. Reardon, and John J. Reardon (collectively “Plaintiffs”)

 brought an action against Judge Hillman and Clerk’s Office employees Jay Sanchez, Desiree

 Ramsey, and Ryan Merrigan, alleging violations of their First, Fifth, and Seventh Amendment

 rights pursuant to 28 U.S.C. §§ 1331, 1343, 2201, and 2202, and Bivens v. Six Unknown Named

 Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971). The allegations in Plaintiffs’
 Complaint arose from two other civil matters they are pursuing in this District, see Reardon v.

 Segal, et al., No. 15-00244 (D.N.J., filed Jan. 13, 2015) and Reardon v. Officer Mondelli, et. al.,

 No. 15-05520 (D.N.J., filed July 9, 2015), both of which were before Judge Hillman. Plaintiffs

 claim Judge Hillman and the Clerk’s Office employees “refuse[d] to enter default upon demand”

 in those matters. (ECF No. 1 ¶¶ 3, 4, 6, 9, 10, 13, 16, 18, 19, 23, 27, 28, 35, 48, 50, 51.) Plaintiffs

 further argued the merits of their underlying cases and seek $100,000,000 in compensatory,

 punitive, exemplary damages, loss of income, and emotional and psychological distress. (See id.

 (Counts 1 through 9).)

         On April 6, 2018, this Court dismissed Plaintiffs’ Complaint with prejudice. (ECF No.

 9.) On April 19, 2018, Plaintiffs filed a notice of appeal to the Third Circuit. (ECF No. 14.) On

 April 28, 2018, the Third Circuit affirmed this Court’s dismissal of Plaintiffs’ complaint. See

 Reardon v. Hillman, 735 F. App’x 45, 46 (3d Cir. 2018). (ECF No. 20.) Over six months after

 this Court’s initial dismissal of Plaintiffs’ Complaint, Reardon filed a Motion for relief from

 judgment pursuant to Rule 60 (ECF No. 18) and a request setting out additional facts and law

 (ECF No. 19). Subsequently, on October 31, 2018, Reardon field a Motion to Amend the

 Complaint. (ECF No. 23.) On November 1, 2018, Reardon filed a Motion for Recusal. (ECF No.

 24.) On December 12, 2018, Reardon filed another request to add additional case law to his Rule

 60 Motion. (ECF No. 25.)

II.    LEGAL STANDARDS

       A. Motion to Reopen

       “Rule 60(b) allows a party to seek relief from a final judgment, and request reopening of

his case, under a limited set of circumstances including fraud, mistake, and newly discovered

evidence,” Gonzalez v. Crosby, 545 U.S. 524, 529, 125 S. Ct. 2641, 162 L.Ed.2d 480 (2005), as



                                                   2
well as “inadvertence, surprise, or excusable neglect,” Fed. R. Civ. P. 60(b)(1). “The remedy

provided by Rule 60(b) is extraordinary, and special circumstances must justify granting relief

under it.” Jones v. Citigroup, Inc., No. 14-6547, 2015 WL 3385938, at *3 (D.N.J. May 26, 2015)

(quoting Moolenaar v. Gov’t of the Virgin Islands, 822 F.2d 1342, 1346 (3d Cir. 1987)). A Rule

60(b) motion “may not be used as a substitute for appeal, and . . . legal error, without more cannot

justify granting a Rule 60(b) motion.” Holland v. Holt, 409 F. App’x 494, 497 (3d Cir. 2010)

(quoting Smith v. Evans, 853 F.2d 155, 158 (3d Cir. 1988)). A motion under Rule 60(b) may not

be granted where the moving party could have raised the same legal argument by means of a direct

appeal. Id.

       B. Motion to Reconsider

       While not expressly authorized by the Federal Rules of Civil Procedure, motions for

reconsideration are proper pursuant to this District’s Local Civil Rule 7.1(i). See Dunn v. Reed

Group, Inc., No. 08-1632, 2010 WL 174861, at *1 (D.N.J. Jan 13, 2010). The comments to that

Rule make clear, however, that “reconsideration is an extraordinary remedy that is granted ‘very

sparingly.’” L.Civ.R. 7.1(i) cmt. 6(d) (quoting Brackett v. Ashcroft, Civ. No. 03-3988, 2003 WL

22303078, *2 (D.N.J. Oct. 7, 2003)); see also Langan Eng’g & Envtl. Servs., Inc. v. Greenwich

Ins. Co., No. 07-2983, 2008 WL 4330048, at *1 (D.N.J. Sept. 17, 2008) (explaining that a motion

for reconsideration under Rule 7.1(i) is “ ‘an extremely limited procedural vehicle,’ and requests

pursuant to th[is] rule[ ] are to be granted ‘sparingly’ ”) (citation omitted); Fellenz v. Lombard

Inv. Corp., 400 F. Supp. 2d 681, 683 (D.N.J. 2005).

       A motion for reconsideration “may not be used to re-litigate old matters, nor to raise

arguments or present evidence that could have been raised prior to the entry of judgment.” P.

Schoenfeld Asset Mgmt., LLC v. Cendant Corp., 161 F. Supp. 2d 349, 352 (D.N.J. 2001). Instead,



                                                 3
Local Civil Rule 7.1(i) directs a party seeking reconsideration to file a brief “setting forth

concisely the matter or controlling decisions which the party believes the Judge or Magistrate

Judge has overlooked.” L.Civ.R. 7.1(i); see also Bowers v. Nat’l Collegiate Athletic Ass’n, 130

F. Supp. 2d 610, 612 (D.N.J. 2001) (“The word ‘overlooked’ is the operative term in the Rule.”).

      To prevail on a motion for reconsideration, the moving party must show at least one of the

following grounds: “(1) an intervening change in the controlling law; (2) the availability of new

evidence that was not available when the court [made its initial decision]; or (3) the need to correct

a clear error of law or fact or to prevent manifest injustice.” Max’s Seafood Cafe by Lou-Ann, Inc.

v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999); see also N. River Ins. Co. v. CIGNA Reinsurance,

Co., 52 F. 3d 1194, 1218 (3d Cir. 1995) (internal quotations omitted). A court commits clear error

of law “only if the record cannot support the findings that led to the ruling.” ABS Brokerage Servs.

v. Penson Fin. Servs., Inc., No. 09-4590, 2010 WL 3257992, at *6 (D.N.J. Aug. 16, 2010) (citing

United States v. Grape, 549 F. 3d 591, 603-04 (3d Cir. 2008)). “Thus, a party must . . . demonstrate

that (1) the holdings on which it bases its request were without support in the record, or (2) would

result in ‘manifest injustice’ if not addressed.” Id. Moreover, when the assertion is that the Court

overlooked something, the Court must have overlooked some dispositive factual or legal matter

that was presented to it. See L.Civ.R. 7.1(i).

      In short, “[m]ere ‘disagreement with the Court’s decision’ does not suffice.” ABS

Brokerage Servs., 2010 WL 3257992, at *6 (quoting P. Schoenfeld Asset Mgmt., LLC, 161 F.

Supp. 2d at 353); see also United States v. Compaction Sys. Corp., 88 F. Supp. 2d 339, 345 (D.N.J.

1999) (“Mere disagreement with a court’s decision normally should be raised through the

appellate process and is inappropriate on a motion for [reconsideration].”); Florham Park

Chevron, Inc. v. Chevron U.S.A., Inc., 680 F. Supp. 159, 163 (D.N.J. 1988); Schiano v. MBNA



                                                 4
 Corp., No. 05-1771, 2006 WL 3831225, at *2 (D.N.J. Dec. 27, 2006) (“Mere disagreement with

 the Court will not suffice to show that the Court overlooked relevant facts or controlling law, . . .

 and should be dealt with through the normal appellate process . . . .”) (citations omitted).

III.   DECISION

       As a preliminary matter, Reardon argues this Court did not have the authority to sua sponte

screen their Complaint. (ECF No. 18 at 3-4, 8-9.) That argument is incorrect. The Court had the

authority to screen the Complaint pursuant to the 1994 Standing Order of Chief Judge John F.

Gerry because Plaintiffs named a district court judge as a Defendant.

       The remainder of Reardon’s Motion argues what the Court previously decided and what

the Third Circuit affirmed—that Defendants were not entitled to immunity. (See ECF No. 18.)

Similarly, Reardon’s “additional facts and law” filed in support of his Rule 60(b) motion attempt

to demonstrate that the Clerk’s Office is not covered by judicial immunity because the acts giving

rise to this suit derive from “ministerial” and non-“judicial” duties. (ECF No. 19 at 5.) Reardon is

simply attempting to re-litigate issues that have already been decided by this Court and the Third

Circuit. See Reardon v. Hillman, 735 F. App’x 45, 46 (3d Cir. 2018).

       Neither Rule 60(b) motions nor motions to reconsider provide avenues for re-litigating

already decided issues. See Smith, 853 F.2d at 158; see also P. Schoenfeld Asset Mgmt., LLC, 161

F. Supp. 2d at 352. Rule 60 only allows a party to seek relief from judgment “under a limited set

of circumstances including fraud, mistake, and newly discovered evidence,” Gonzalez, 545 U.S. at

529, as well as “inadvertence, surprise, or excusable neglect,” Fed. R. Civ. P. 60(b)(1). To prevail

on a motion for reconsideration, the moving party must show at least one of the following grounds:

“(1) an intervening change in the controlling law; (2) the availability of new evidence that was not

available when the court [made its initial decision]; or (3) the need to correct a clear error of law



                                                  5
or fact or to prevent manifest injustice.” Max’s Seafood Cafe by Lou-Ann, Inc., 176 F.3d at 677.

Reardon has not demonstrated any of these elements.

          Moreover, this Court is bound by the Third Circuit’s opinion affirming this Court’s

dismissal of Plaintiffs’ Complaint. See Hutto v. Davis, 454 U.S. 370, 375 (1982) (“Unless we wish

anarchy to prevail within the federal system, a precedent of this Court must be followed by the

lower federal courts no matter how misguided[ 1] the judges of those courts may think it to be.”);

Lee v. Cameron, No. 08-1972, 2015 WL 9598895, at *3 (M.D. Pa. Oct. 13, 2015) (“[T]he orderly

functioning of the judiciary would no doubt crumble if trial judges were free to disregard appellate

rulings.”). Here, the Third Circuit has affirmed this Court’s decision and stated:

                 The District Court correctly concluded that absolute judicial
                 immunity applies in this case insofar as Reardon claims his injuries
                 stem directly from the failure of District Judge Hillman and the
                 Clerk’s Office employees to direct the entry of default judgment in
                 his favor. These actions (or, perhaps more appropriately, refusals)
                 were not taken in the complete absence of jurisdiction but were in
                 furtherance of their official, judicial duties, and thus may not serve
                 as the bases for an award of civil damages. As a result, the District
                 Court appropriately dismissed the complaint. See Gallas, 211 F.3d
                 at 770. Accordingly, because this appeal presents no substantial
                 issue, we will grant appellees’ motion and summarily affirm the
                 District Court’s order of dismissal. See Third Circuit LAR 27.4 and
                 I.O.P. 10.6.

Reardon, 735 F. App’x at 46. This Court has no authority to deviate from the Third Circuit’s ruling

in this case.

          Notably, a trial court may “consider, as a matter of first impression, those issues not

expressly or implicitly disposed of by the appellate decision.” Bankers Trust Co. v. Bethlehem Steel

Corp., 761 F.2d 943, 950 (1985). However, here, the issues Reardon moves the Court to reconsider

are the exact issues decided by the Third Circuit—the extension of judicial immunity to Clerk’s



1
    Of course, this Court is not suggesting the Third Circuit’s ruling was in any way misguided.
                                                   6
Office staff in entering default judgments. Accordingly, Reardon’s Motion for relief from the

Court’s prior Order is DENIED. 2

IV. CONCLUSION

       For the reasons stated above, Reardon’s Rule 60 Motion (ECF No. 18), Motion to

Amend (ECF No. 23), and Motion for Recusal (ECF No. 24) are DENIED.


Date: January 7, 2019                            /s/ Brian R. Martinotti
                                                 HON. BRIAN R. MARTINOTTI
                                                 UNITED STATES DISTRICT JUDGE




2
 Because the Third Circuit has affirmed the Court’s prior Opinion, his Motion to Amend the
Complaint and Motion for Recusal are DENIED as MOOT. See, e.g., Lane v. Simon, No. 04-
4079-JAR, 2007 WL 4365433, at *1-2 (D. Kan. Dec. 7, 2007) (denying plaintiffs’ Motion for
Leave to File Amended Complaint and defendants’ Motion to Dismiss as moot due to the Tenth
Circuit’s affirmance).
                                             7
